Court of Appeals
of the State of Georgia

                                       ATLANTA,____________________
                                                December 22, 2016

The Court of Appeals hereby passes the following order:

A17I0108. KAREN G. PAUL v. PETS BKG, LLC d/b/a PETLAND
     KENNESAW.

      BKG Pets, Inc., d/b/a Petland Kennesaw, initially filed this action against
Karen G. Paul. Subsequently, the complaint was amended and Pets BKG, LLC, d/b/a
Petland Kennesaw, was substituted as the plaintiff. Paul filed a motion to dismiss the
amended complaint for failure to comply with the requirements of OCGA §§ 9-11-15
(a) and 9-11-21, which the trial court denied on November 17, 2016. The trial court
entered a certificate of immediate review on November 28, 2016, and Paul filed this
application for interlocutory appeal on December 9, 2016. We lack jurisdiction.
      It is well-established that under OCGA § 5-6-34 (b), an application for
interlocutory appeal must be filed within 10 days of obtaining a timely certificate of
immediate review. See Genter v. State, 218 Ga. App. 311, 311 (460 SE2d 879)
(1995). Because this application was filed 11 days after entry of the certificate of
immediate review, it is untimely and is therefore DISMISSED for lack of jurisdiction.

                                       Court of Appeals of the State of Georgia
                                              Clerk’s Office, Atlanta,____________________
                                                                        12/22/2016
                                              I certify that the above is a true extract from
                                       the minutes of the Court of Appeals of Georgia.
                                              Witness my signature and the seal of said court
                                       hereto affixed the day and year last above written.


                                                                                       , Clerk.